Citation Nr: 0612268	
Decision Date: 04/28/06    Archive Date: 05/09/06	

DOCKET NO.  04-27 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss of the right ear. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from September 1971 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Buffalo, New York, that denied entitlement to the benefits 
sought.

A review of the record reveals that in different rating 
decisions dated in 2003, including one dated in November 
2003, service connection for hearing loss was denied on the 
basis that new and material evidence had not been received 
sufficient to reopen a previously denied claim.  In a 
Decision Review Officer decision dated in June 2004, service 
connection for left ear hearing loss was granted.  A 
noncompensable evaluation was assigned, effective June 28, 
2002, the date of receipt of the request to reopen the claim 
for service connection for hearing loss.  However, service 
connection for hearing loss of the right ear and for tinnitus 
was denied.  The statement of the case in June 2004 discussed 
the service connection claims for tinnitus and right ear 
hearing loss on a de novo basis.  The Board notes that 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the underlying claim may be considered.  See Barnett 
v. Brown, 83 F.d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's actions, the Board must initially 
address the question of whether new and material evidence has 
been presented sufficient to reopen the claim with regard to 
hearing loss of the right ear.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the matters decided herein have 
been completed.

2.  Service connection for bilateral hearing loss was denied 
in an unappealed rating decision dated in March 1980.

3.  By rating decision dated in October 1994, it was 
determined new and material evidence had not been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for hearing loss.

4.  The evidence associated with the claims file subsequent 
to the October 1994 rating decision is essentially cumulative 
and redundant.  It is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hearing loss of the right ear.

5.  Tinnitus was first reported many years after service and 
is not shown to be due to any in-service incident, including 
claimed noise exposure.  


CONCLUSIONS OF LAW

1.  The 1980 and 1994 rating decisions that denied service 
connection for hearing loss are final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  Evidence added to the record since the October 1994 RO 
decision is not new and material and the claim for 
entitlement to service connection for hearing loss of the 
right ear is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2005).  The VCAA 
describes VA's duties to notify and assist claimants in 
substantiating claims for VA benefits.

Upon receipt of a substantially complete or complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VA notice must 
inform the veteran of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claim to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159.  A VCAA notice should be 
provided before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U. S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As previously 
defined by the Courts, those five elements include:  (1)  
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the 
information and the evidence presented with a claim and to 
provide the claimant with notice of what information and 
evidence, not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the outcome of 
a claim as reasonably contemplated by the application.

In the instant case, the Board finds VA has satisfied its 
duties to notify and assist the veteran with his claim.  
Medical records have been associated with the claims folder.  
The veteran has been provided various examinations by VA.  
The veteran was informed of the evidence needed to reopen his 
claim by letters dated in January and June 2003.  He was also 
informed of what information or evidence was needed from him.  
He was essentially told that it was his responsibility to 
support his claims with appropriate evidence.  There has been 
no allegation that VA failed to comply with the notice 
requirements of the VCAA.  

The Board notes that the notification letters did not include 
notice that a disability rating and an effective date for the 
award of benefits would be assigned if service connection was 
awarded, as required by Dingess.  With respect to those 
claims, however, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in failing to provide such notice.  Accordingly, the failure 
to provide this notice is harmless error.  The Board finds 
that VA has essentially satisfied its duty to inform and 
assist the veteran at every stage of his case.  Accordingly, 
he is not prejudiced by the Board considering the merits of 
the claims in its decision.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) ( strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the results 
of a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

Pertinent Legal Criteria.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic diseases, such as sensorineural hearing 
loss, if the disability was manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to noise 
exposure in service, post service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).

With regard to finality, a claim which has been denied in an 
unappealed RO decision or an unappealed Board decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran submitted his claim to 
reopen his claim for service connection for hearing loss in 
June 2002.  The revised regulation, therefore, applies to the 
claim to reopen.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous other 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the claim was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the claim for 
service connection for hearing loss was the October 1994 
rating decision.  The Board will consider whether new and 
material evidence has been submitted since that decision.

Analysis.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on all salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claims.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober. 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
sustained certain injuries during service or that he 
experienced certain symptoms.  See e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  As a layman, however, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Hearing Loss in the Right Ear.

As noted above, by rating decision dated in June 2004, 
service connection for left ear hearing loss was granted.  A 
noncompensable evaluation was assigned, effective June 28, 
2002.  The evidence of record at the time of the October 1994 
decision denying service connection for hearing loss included 
the service medical records and the report of a VA 
examination of the veteran in January 1980, as well as a 
report of a VA examination of the veteran in August 1994 and 
reports of treatment from a VA medical center dating from 
February 1994.  The service medical records are without 
reference to any hearing abnormality involving the right ear.

The veteran was accorded an audiometric examination by VA in 
June 1980.  Hearing loss in the right ear was not identified.

The report of examination accorded the veteran by VA in 
August 1994 did not identify any right ear hearing loss.

The evidence received subsequent to the 1994 rating decision 
refers primarily to hearing difficulty in the left ear.  The 
evidence includes the report of an audiometric examination 
accorded the veteran by VA in April 2004.  At that time, his 
primary complaint was reported as poor hearing in the left 
ear.  The veteran stated that following service he was a 
flight line mechanic.  He stated the turning engines and the 
air compressors were on his left side.  No reference was made 
to involvement of the right ear.  Testing was accomplished 
and the only diagnosis made was left ear hearing loss.  Right 
ear hearing loss was not identified.

Accordingly, the additional medical evidence received since 
the reopened claim has not resulted in a diagnosis of right 
ear hearing loss.  Accordingly, new and material evidence 
sufficient to reopen a previously denied claim of entitlement 
to service connection for hearing loss involving the right 
ear has not been submitted.  The Board assures the veteran 
and his representative that it is aware that the veteran was 
exposed to high intensity aircraft engine noise while on 
active service.  However, the claims file contains no 
competent medical evidence of impaired hearing that meets 
VA's definition of hearing loss disability as set forth in 
38 C.F.R. § 3.385.

Tinnitus.

With regard to the claim for service connection for tinnitus, 
the Board again acknowledges that the veteran had 
considerable noise exposure during service.  Again, as noted 
above, service connection for left ear hearing loss as a 
result has been granted.

However, there is no medical evidence of the presence of 
tinnitus.  The medical evidence of record does not show that 
the veteran initially complained of tinnitus for years 
following separation from service.  Most importantly, the 
Board notes that at the time of the audiologic examination 
accorded the veteran by VA in April 2004, it was specifically 
stated that the veteran denied tinnitus at the time of the 
examination.  The Board notes that, even were the veteran to 
complain of tinnitus at this time, he is not competent to 
attribute his symptoms to a specific event, such as noise 
exposure; such a determination requires medical expertise.  
Accordingly, the Board finds the evidence demonstrates that 
chronic tinnitus is not of service onset, or due to in-
service noise exposure.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt does not 
apply, and the claim must therefore be denied.  38 U.S.C.A. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim 
for service connection for right ear hearing loss is not 
reopened.

Service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


